Citation Nr: 0700970	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  02-04 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to higher initial ratings for hearing loss, rated 
as noncompensably disabling from June 20, 2000, and as 40 
percent disabling effective from June 17, 2006. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel
INTRODUCTION

The veteran had active service from May 1944 to June 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).   

The Board remanded the claim for additional development of 
evidence in November 2005.  The requested actions have since 
been completed, and the case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  The average pure tone hearing loss on authorized 
audiological evaluation in August 2002 was 61 decibels in the 
right ear and 51 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 88 
percent in the right ear and 88 percent in the left ear.  An 
exceptional pattern of hearing loss was not shown.  

2.  The average pure tone thresholds and speech recognition 
scores for the right ear demonstrated during the August 2002 
VA examination correspond to category II, and the scores for 
the left ear correspond to category I.  

3.  The average pure tone hearing loss on authorized 
audiological evaluation in June 2006 was 72.5 decibels in the 
right ear and 66.25 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 76 
percent in the right ear and 72 percent in the left ear.

4.  Even taking into account the existence of exceptional 
patterns of hearing loss noted on the June 2006 examination, 
the veteran's elevated bilateral audiometric test results 
correspond to numeric designations no worse than Level VII in 
each ear.


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for 
bilateral hearing loss during the period from June 20, 2000, 
to June 16, 2006, or for a rating higher than 40 percent 
disabling effective from June 17, 2006, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 
4.86 Diagnostic Code 6100 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in May 2006 provided the veteran with an explanation 
of the type of evidence necessary to substantiate his claim, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  In addition, the letter specifically informed 
the veteran that he should submit any additional evidence 
that he had in his possession.  The Board also notes that in 
the May 2006 letter notice was provided regarding both 
potential ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The veteran's duty-to-assist letter was not provided before 
the adjudication of his claim.  However, after he was 
provided the letter he was given a full opportunity to submit 
evidence, and his claims were subsequently readjudicated.  He 
has not claimed any prejudice as a result of the timing of 
the letter.  The Board concludes, therefore, that the appeal 
may be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded VA examinations.  His service medical 
records and post service treatment records have been 
obtained.  He has had a hearing.  The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

The veteran contends that the RO made a mistake by not 
assigning a higher initial rating for his hearing loss.  He 
reports that his hearing loss is severe.  He states that he 
cannot always hear what is being said even through the use of 
hearing aids.  During the hearing held before the undersigned 
Veterans Law Judge in September 2005, the veteran testified 
that he was exposed to artillery noise in service, and could 
not hear very well at all.  He said that he had been given a 
hearing test at a VA clinic, and had been told that it had 
really changed an appreciable amount from in the past.  He 
said that he had gotten used to his "quiet world", but that 
the hearing loss could be a hindrance.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

According to the United States Court of Appeals for Veterans 
Claims (hereinafter "Court"), when an appeal ensues from the 
veteran's disagreement with the rating assigned in connection 
with his original grant of service connection, the potential 
for the assignment of separate, or "staged," ratings for 
separate periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, the veteran perfected an appeal of the rating 
assigned for his newly service-connected hearing loss; 
therefore, his claim is governed by Fenderson and the VA must 
consider the applicability of staged ratings.  As noted 
above, the RO has already assigned a two stage initial 
rating.  

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  See 38 C.F.R. § 4.85.  

The results are then analyzed using tables contained in 
38 C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold 
average,'' as used in Tables VI and VIa, is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  The appropriate rating is 
then determined by finding the intersection point for the two 
Roman numeral designations using Table VII.   

For exceptional patterns of hearing impairment, 38 C.F.R. 
§ 4.86 provides as follows:
(a) When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the 
higher numeral. Each ear will be evaluated separately.
(b) When the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately. 

With respect to the period of time from June 20, 2000, to 
June 16, 2006, the only medical evidence which is adequate 
for rating purposes is the report of an audiology examination 
conducted by the VA in August 2002.  The Board has noted that 
there is a treatment record dated in December 2003; however, 
it is noted on that record that the testing conducted then 
was not adequate for rating purposes.  

On the authorized audiological evaluation conducted in August 
2002, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
60
80
90
LEFT
20
20
45
70
70

The average pure tone hearing loss was 61 decibels in the 
right ear and 51 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 96 
percent in the right ear and 96 percent in the left ear.

Under Table VI contained in Diagnostic Code 6100, the average 
pure tone thresholds and speech recognition scores for the 
right ear demonstrated during the August 2002 VA examination 
correspond to category II, and the scores for the left ear 
correspond to category I.  The intersection point for these 
categories under Table VII shows that the hearing loss does 
not exceed the levels contemplated for the noncompensable 
rating which the RO assigned.  In addition, an exceptional 
pattern of hearing loss which would warrant evaluation under 
38 C.F.R. § 4.86 is not shown.  Accordingly, the Board 
concludes that the schedular criteria for a compensable 
initial disability rating for bilateral hearing loss during 
the period from June 20, 2000, to June 16, 2006 are not met.

As noted above, the RO has assigned a 40 percent rating 
effective from June 17, 2006 to the present date.  The Board 
must consider whether an even higher rating is warranted for 
that period of time.  The only relevant evidence is a report 
which shows that veteran was afforded a VA audiology 
examination in June 17, 2006.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
75
90
95
LEFT
35
30
75
75
85

The average pure tone hearing loss was 72.5 decibels in the 
right ear and 66.25 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 76 
percent in the right ear and 72 percent in the left ear.

The Board notes that the RO arrived at the 40 percent rating 
based on a finding of exceptional pattern of hearing loss 
under 38 C.F.R. § 4.86.  The regulation provides, in 
pertinent part, that when the puretone threshold is 30 
decibels or less at 1000 hertz and is 70 decibels or more at 
2000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either table 
VI or VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  

For the right ear, under Table VI contained in Diagnostic 
Code 6100, the average pure tone thresholds and speech 
recognition scores for the right ear demonstrated during the 
VA examination correspond to category IV.  However, under 
Table VIa, the puretone average of the right ear (72.5 
decibels) corresponds to a category VI.  Pursuant to 4.86(b), 
that higher numeral may then be elevated to category VII.  

For the left ear, under Table VI contained in Diagnostic Code 
6100, the scores for the left ear correspond to category VI.  
Under Table VIa, the puretone average of the left ear (66.25 
decibels) corresponds to a category V.  The higher of these 
two numerals (category VI under Table VI), may then be 
elevated to category VII pursuant to 4.86.

The intersection point for these categories (VII and VII) 
under Table VII shows that the hearing loss does not exceed 
the levels contemplated for the currently assigned 40 rating.  
Accordingly, the Board concludes that the schedular criteria 
for a disability rating higher than 40 percent for bilateral 
hearing loss during the period beginning June 17, 2006, are 
not met based on the June 2006 examination.  

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  

The Board notes that the disability has not required frequent 
hospitalizations.  With respect to whether there is evidence 
of marked interference with employment, the Board notes that 
the veteran is not employed.  However, the record reflects 
that this is not due to an inability to work attributable the 
service-connected hearing loss, but is simply due to the fact 
that he has retired.  He has not presented any objective 
evidence to show that the hearing impairment ever prevented 
him from completing his job tasks, nor has he presented any 
evidence that he lost time from work due to hearing loss.  In 
light of this, the Board concludes that any interference with 
employment due to the hearing loss does not rise to the 
degree that it would be considered "marked".  In summary, 
the Board does not find that the veteran's case is outside 
the norm so as to warrant consideration of the assignment of 
an extraschedular rating.  Therefore, referral of this matter 
for consideration under the provisions of 38 C.F.R. § 3.321 
is not warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995), and Floyd v. Brown, 9 Vet. App. 94-96 (1996).




ORDER

Higher initial ratings for hearing loss, rated as 
noncompensably disabling from June 20, 2000, and as 40 
percent disabling effective from June 17, 2006, are denied. 



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


